Citation Nr: 1037336	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-28 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran had active military service from April 1979 to April 
1999.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.  

In March 2008, the Veteran appeared at a hearing before the 
undersigned.  A copy of that transcript is in the claims file.


FINDINGS OF FACT

Medical evidence of record indicates that the Veteran's currently 
diagnosed diabetes mellitus had its onset during the Veteran's 
active military service.


CONCLUSION OF LAW

Diabetes mellitus was incurred in active military service.  38 
U.S.C.A. §§ 1100, 1131, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he currently has diabetes mellitus, 
which began during his active military service.  Specifically, he 
contends that during service he had symptoms of diabetes, 
including frequent urination and weakness, along with several 
high glucose readings. 

I.  Duties to Notify and Assist

The Board finds that VA has substantially satisfied its duties to 
notify and assist, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  To the extent that there may be any deficiency 
of notice or assistance, there is no prejudice to the Veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision.

II.  Service Connection for Diabetes Mellitus

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  In 
order to establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A review of the file reveals that the Veteran served on active 
duty from April 1979 to April 1999.  Service treatment records 
confirm that the Veteran's glucose level was measured several 
times between 1981 and 1998, ranging from 89 to 215 mg/dl, often 
times registering over 100.  Additionally, in March 1988, he was 
treated for what was suspected to be hyperglycemia.  

The Veteran was discharged from service in April 1999.  He has 
testified credibly that the symptoms he had in service continued 
thereafter and caused him to seek treatment in 2000.  The post-
service medical evidence confirms an initial diagnosis of 
diabetes mellitus in December 2000, slightly over a year and a 
half following service separation.  

In March 2010, pursuant to its authority under 38 U.S.C.A. § 7109 
and 38 C.F.R. § 20.901, the Board sought a medical opinion in 
this case as to whether the Veteran's currently diagnosed 
diabetes had its onset in service, or was otherwise related to 
service, including his symptoms of frequent urination and 
weakness, as well as the high glucose levels.  A medical opinion 
was received in May 2010, in which a doctor in endocrinology 
concluded that "it is at least as likely as not that the 
veteran's current diabetes mellitus had its onset in service."  
The doctor based this conclusion on an in-depth review of the 
Veteran's service treatment records, particularly the results of 
glucose tests throughout service.  In reaching the conclusion 
that it was as likely as not that the current diabetes had its 
onset in service, the doctor relied upon the in-service impaired 
fasting glucose in service, combined with other risk factors that 
the Veteran presented.  

The Board has reviewed the entire record, and finds no evidence 
that contradicts the findings in the May 2010 opinion.  As such, 
in light of the current diagnosis of diabetes, the in-service 
impaired glucose levels, and the medical opinion linking the 
current diabetes in service, the Board concludes that the 
evidence supports an award of service connection for diabetes.  
See Hickson, supra; 38 U.S.C.A. § 5107(b).

ORDER

Service connection for diabetes mellitus is granted, subject to 
the rules and regulations governing awards of monetary benefits.



____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


